In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hurkin-Torres, J.), dated June 28, 2006, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
According to the plaintiffs deposition testimony, as he was driving in the right-hand lane of the westbound Belt Parkway, his vehicle was struck from behind by an unidentified vehicle, which caused him to lose control of his vehicle. The plaintiff also lost consciousness, and the next thing he recalled was waking up in the hospital.
According to the deposition testimony of the defendant driver, Anthony J. McMillan (hereinafter the defendant driver), as he was driving in the left-hand lane of the westbound Belt Parkway, the plaintiffs vehicle suddenly appeared in front of his vehicle, and was perpendicular to his vehicle. The defendant driver could not stop his vehicle in time to avoid a collision, and the front of his vehicle struck the driver’s side of the plaintiffs vehicle.
The defendants submitted evidence sufficient to demonstrate, prima facie, their entitlement to judgment as a matter of law on *806the ground that the defendant driver was faced with an emergency situation not of his own making. Accordingly, any alleged failure by the defendant driver to exercise his best judgment was insufficient to constitute negligence (see Lee v Ratz, 19 AD3d 552, 552-553 [2005]; Dormena v Wallace, 282 AD2d 425, 425 [2001]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact. The plaintiffs assertion that the defendant driver contributed to the accident by driving at an excessive rate of speed is sheer speculation (see Maloney v Niewender, 27 AD3d 426, 427 [2006]). Crane, J.P., Goldstein, Florio and Dillon, JJ., concur.